DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 10, 12, and 19 objected to because of the following informalities:  
Claim 1, Line 12: “is different from 
Claim 4: “a read buffer command which is a SCSI command”
Claim 10, Line 12: “is different from 
Claim 12, Line 3: “the error history 
Claim 19, Lines 18-19: “is different from 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation 
“wherein the error history information logged by the controller in response to the error history SCSI command including the logging start command from the host is logged at a time period determined by the host and is different from the error history information logged at a time at which an error occurred in response to an error history SCSI command which does not include the logging start command and is generated by the memory system”

It is unclear if “is generated by the memory system” refers to “the error history information logged by the controller in response to the error history SCSI command including the logging start command”, “the error history information logged at a time at which an error occurred in response to an error history SCSI command which does not include the logging start command”, or “an error history SCSI command which does not include the logging start command”. 

It is recommended that claim 1 clarifies the subject of “is generated by the memory system”. For examination purposes, the subject of “is generated by the memory system” will be interpreted as “the error history information logged by the controller in response to the error history SCSI command including the logging start command”, which is supported by the Specification, [0046].

Claim 3 recites the limitation "the error history SCSI command" in Lines 3 and 7.  
It is unclear if this limitation refers to “the error history SCSI command including the logging start command” or “an error history SCSI command which does not include the logging start command” in claim 1. 
It is recommended that claim 3 instead recites “the error history SCSI command including the logging start command”. For examination purposes, claim 3 will be interpreted as recommended, which is supported by the Specification, [0063].

Claim 4 recites the limitation "the error history SCSI command".  
It is unclear if this limitation refers to “the error history SCSI command including the logging start command” or “an error history SCSI command which does not include the logging start command” in claim 1. 
It is recommended that claim 4 instead recites “the error history SCSI command including the logging start command”. For examination purposes, claim 4 will be interpreted as recommended, which is supported by the Specification, [0064].

Claim 5 recites the limitation "the error history SCSI command".  
It is unclear if this limitation refers to “the error history SCSI command including the logging start command” or “an error history SCSI command which does not include the logging start command” in claim 1. 
It is recommended that claim 5 instead recites “the error history SCSI command including the logging start command”. For examination purposes, claim 5 will be interpreted as recommended, which is supported by the Specification, [0064].

Claims 2, 6-9, and 20 do not cure the deficiencies of claim 1, and are rejected on the same grounds as claim 1.

Claims 10-18 and 21, the methods implemented by the systems of claims 1-9 and 20, are rejected on the same grounds as claims 1-9 and 20.

Claim 19 recites the limitation 
“wherein the error history information logged by the controller in response to the error history SCSI command including the logging start command from the host is logged at a time period determined by the host and is different from the error history information logged at a time at which an error occurred in response to an error history SCSI command which does not include the logging start command and is generated by the memory system”

There is insufficient antecedent basis for “the logging start command”. Based on the claim 19 limitation “trigger error history logging in response to the first error history command”, it is recommended that “the logging start command” is replaced with “the first error history command”. For examination purposes, claim 19 will be interpreted as recommended.

Under the above interpretation of “the logging start command” in claim 19, it is unclear if “is generated by the memory system” refers to “the error history information logged by the controller in response to the error history SCSI command including the first error history command”, “the error history information logged at a time at which an error occurred in response to an error history SCSI command which does not include the first error history command”, or “an error history SCSI command which does not include the first error history command”. 

It is recommended that claim 19 clarifies the subject of “is generated by the memory system”. For examination purposes, the subject of “is generated by the memory system” will be interpreted as “the error history information logged by the controller in response to the error history SCSI command including the first error history command”, which is supported by the Specification, [0046].

Claim 22 recites “the logging start command”. 
There is insufficient antecedent basis for “the logging start command”. 
Based on the claim 19 limitation “trigger error history logging in response to the first error history command”, it is recommended that “the logging start command” is replaced with “the first error history command”. For examination purposes, claim 19 will be interpreted as recommended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2020/0125437 (“Kataria”) in view of US Patent Application Publication No. 2009/0083588 (“Yamashita”) and Non-Patent Literature Public Review and Comments Register for the Approval of: INCITS 502-201x, SCSI Primary Commands - 5 (SPC - 5) (“INCITS”).
	
	Regarding claim 1, Kataria teaches
	A memory system comprising: (Fig. 2, [0021]: storage rack 202)
a memory device; (Fig. 2, [0023]: The individual drives may utilize solid state storage)
and a controller suitable for controlling the memory device and 5including a buffer memory, (Fig. 2, [0025]: drive controller 214 executes firmware 222 responsive to receiving incoming host commands. [0026]: volatile storage (e.g., DRAM 216))
wherein the controller performs error history logging into the buffer memory in response to a logging start command from a host ([0027]: drive controller 214 of the targeted drive(s) recognizes the host event tracking mode entry command as an instruction to initialize the in-drive bus trace 224. [0028]: Upon initialization, the in-drive bus trace 224 creates an event log 218 in the DRAM 216 and begins recording certain types of event data within the event log 218. [0029]: the in-drive bus trace 224 makes a record of every command received from the host computer 212 as well as drive responses to each command), stops the error history logging in response to a logging stop command from the host ([0033]: The in-drive bus trace 224 may continue logging event tracking information until the host computer 212 commands the storage drive(s) to exit the event tracking mode), and provides the host with the logged error history in 10response to an output command from the host ([0033]: the storage drives may then upon request (such as in response to an "export" command), export its own event log ( e.g., the event log 218) back to the host computer 212)
…
wherein the error history information logged by the controller in response to…the logging start command from the host is logged at a time period determined by the host and is different from the error history information logged at a time at which an error occurred…and is generated by the memory system. ([0033]: The in-drive bus trace 224 may continue logging event tracking information until a set time at which the host computer 212 commands the storage drive(s) to exit the event tracking mode. [0029]: the in-drive bus trace 224 makes a record of every command received from the host computer 212 as well as drive responses to each command, such as drive activities initiated in response to each particular command).
Kataria does not teach wherein the logging start command, the logging stop command, and the output command are included in an error history small computer system interface (SCSI) command.
Yamashita teaches
	wherein the controller (Fig. 2, [0035]: debug log processing unit us2 controls and monitors the device ud2 via the device interface unit us1 in response to a command sent by the support side host PCh1. [0033]: device interface unit us1 is connected to the tape device ud2 through SCSI. Fig. 3, [0040], [0041]: command data packets in data block P4 transmitted from support side host PC through debug log processing unit us2 and the storage device ud2. [0053]: SCSI commands in data block P4 related to the storage device ud2) performs error history logging…in response to a logging start command from a host ([0057]: starting a process of acquiring log data), stops the error history logging in response to a logging stop command from the host ([0058]: stopping the process of acquiring log data), and provides the host with the logged error history in 10response to an output command from the host ([0059]: transmitting the log data from the devices ud1 and ud2 to the support side host PCh1)
wherein the logging start command, the logging stop command, and the output command are included in an error history command which is a small computer system interface (SCSI) command, and([0053]: SCSI commands in data block P4 related to the storage device ud2. [0057]-[0059]). 
wherein the error history information logged by the controller in response to the error history SCSI command including the logging start command from the host is logged…is different from the error history information logged at a time at which an error occurred in response to an error history SCSI command which does not include the logging start command ([0057]: SCSI command 0xF3) and is generated by the memory system. ([0057]: starting a process of acquiring log data from the devices ud1 and ud2). As shown in the SCSI Specification in INCITS, Pg. 365, Table 210, the error history SCSI command 0xF3 including the logging start command of Yamashita is different from an error history SCSI command 0x00 which does not include the logging start command. Therefore, in Yamashita, error history information logged by the controller in response to the error history SCSI command including the logging start command from the host is logged is different from the error history information logged at a time at which an error occurred in response to an error history SCSI command which does not include the logging start command. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yamashita’s tape device logging using SCSI with Kataria’s memory device logging. Kataria’s difficulties with requiring a maintenance specialist to visit to troubleshoot a device (Kataria, [0002], [0003]) are addressed by Yamashita, which allows for remote troubleshooting of a device and does not require an engineer to visit every time an error occurs (Yamashita, [0008]). 

Regarding claim 2, Kataria and Yamashita do not teach the limitations.
	INCITS teaches
	the controller clears the error history from the buffer memory in response to a clear command from the host. (Pg. 365, Table 210: SCSI command (Pg. xxxiv: which has to come from a host OS) to clear error history of a buffer).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine INCITS’s SCSI error history commands with Kataria and Yamashita’s SCSI device logging because Yamashita is implementing debug logging using the SCSI standard disclosed by INCITS, which has a built-in error history to aid in troubleshooting errors (INCITS, Pg. 99). 

Regarding claim 3, INCITS further teaches
	the clear command (Pg. 365, Table 210, Code FEh: Clear error history I_T nexus) are included in the error history SCSI command (Pg. 365, Table 210: SCSI error history mode command)
wherein each of the logging start command,…the output command, and the clear command is designated based on a value of a buffer identifier (ID) of the error history command. (Pg. 365, Table 210: BUFFER ID field for error history mode).
Although INCITS alone does not explicitly disclose a stop command, the SCSI stop command of the combination of Kataria, Yamashita, and INCITS would be required to be included in an error history command which is a small computer system interface (SCSI) command and designated based on a value of a buffer identifier (ID) of the error history command because of the requirements of the SCSI standard disclosed by INCITS (INCITS, Pg. 365, Table 210). 

Regarding claim 4, INCITS further teaches
the error history SCSI command is designated as a specific mode value of a read buffer command which is the SCSI command. (Pg. 358, Table 201, 202: READ BUFFER(10) command, MODE 1Ch, Error history).

Regarding claim 5, INCITS further teaches
each of the logging start command,…the output command, and the clear command further comprises a buffer offset of the error history command, and the buffer offset designates a location where an error history directory is stored. (Pg. 365, Table 210: Buffer offset field for every command. BUFFER OFFSET field specifies the byte offset from the start of the buffer specified by the BUFFER ID field from which the device server shall return data. Pg. 369: The error history directory list contains an error history directory entry (see table 216) for each supported buffer ID in the range of 00h to EFh. Pg. 101, 3): for buffer ID FEh/FFH, buffer offset can be any value). 
	Although INCITS alone does not explicitly disclose a stop command, the SCSI stop command of the combination of Kataria, Yamashita, and INCITS would be required to comprise a buffer offset of the error history command, and the buffer offset designates a location where an error history directory is stored because of the requirements of the SCSI standard disclosed by INCITS (INCITS, Pg. 365, Table 210).

Regarding claim 6, Kataria further teaches
the controller performs the error history logging by storing command information of a command in the buffer memory each time the controller provides the command to the memory device. ([0029]: the in-drive bus trace 224 makes a record of every command received from the host computer 212 as well as drive responses to each command, such as errors).

Regarding claim 7, Kataria further teaches
the controller further stores, in the buffer memory, state information indicating the time at which an error occurred in the memory system. ([0029]: the in-drive bus trace 224 makes a record of every command received from the host computer 212 as well as drive responses to each command, such as errors. [0028]: the event log 218 includes a timestamp indicating when each command was received at the storage drive 208).

Regarding claim 9, Kataria further teaches
the buffer memory stores an error history directory comprising a plurality of directory entries, and each of the plurality of directory entries comprises one of the command information and the state information. ([0029]: the in-drive bus trace 224 makes a record of every command received from the host computer 212 as well as drive responses to each command, such as errors. [0028]: the event log 218 includes a timestamp indicating when each command was received at the storage drive 208).

Regarding claim 20, Kataria further teaches
wherein the error history information logged by the controller in response to…the logging start command includes state information, command information, internal operation information, register information, and any combination thereof. ([0029]: the in-drive bus trace 224 makes a record of every command received from the host computer 212 as well as drive responses to each command, such as errors. [0028]: the event log 218 includes a timestamp indicating when each command was received at the storage drive 208).
Yamashita teaches
wherein the error history information logged by the controller in response to the error history SCSI command including the logging start command includes state information ([0057]: starting a process of acquiring log data. [0077]: retrieve the device log data acquired as error data patterns in the status histories of the optical device ud1 and the tape device ud2).
	
Claims 10-16, 18, and 21 the methods implemented by the systems of claims 1-7, 9, and 20 is/are rejected on the same grounds as claims 1-7, 9, and 20

Regarding claim 19, Kataria teaches
A system comprising: (Fig. 2, [0021]: mass data storage system 200)
a host; (Fig. 2, [0023]: host computer 212)
and a memory system (Fig. 2, [0021]: storage rack 202) including a memory device (Fig. 2, [0023]: The individual drives may utilize solid state storage) and a controller including a memory, wherein the controller is configured to: (Fig. 2, [0025]: drive controller 214 executes firmware 222 responsive to receiving incoming host commands. [0026]: volatile storage (e.g., DRAM 216))
receive a first error history command from the host; ([0027]: drive controller 214 of the targeted drive(s) recognizes the host event tracking mode entry command as an instruction to initialize the in-drive bus trace 224)
trigger error history logging in response to the first error history command such that errors that occur in the system are logged in the memory, wherein each error logged in the memory is associated with at least one of command information regarding one or more commands for the memory device and state information of the memory system at the time the corresponding error occurred; ([0028]: Upon initialization, the in-drive bus trace 224 creates an event log 218 in the DRAM 216 and begins recording certain types of event data within the event log 218. The event log 218 includes a timestamp indicating when each command was received at the storage drive 208. [0029]: the in-drive bus trace 224 makes a record of every command received from the host computer 212 as well as drive responses to each command, such as errors)
receive a second error history command from the host; ([0033]: the storage drives may then upon request (such as in response to an "export" command))
and provide the host with the error history in response to the second error history command. ([0033]: the storage drives may then upon request (such as in response to an "export" command), export its own event log ( e.g., the event log 218) back to the host computer 212).
…
wherein the error history information logged by the controller in response to…the logging start command from the host is logged at a time period determined by the host and is different from the error history information logged at a time at which an error occurred…and is generated by the memory system. ([0033]: The in-drive bus trace 224 may continue logging event tracking information until a set time at which the host computer 212 commands the storage drive(s) to exit the event tracking mode. [0029]: the in-drive bus trace 224 makes a record of every command received from the host computer 212 as well as drive responses to each command, such as drive activities initiated in response to each particular command).
Kataria does not teach wherein the first error history command and the second error history command are included in an error history small computer system interface (SCSI) command.
Yamashita teaches
	wherein the controller is configured to: (Fig. 2, [0035]: debug log processing unit us2 controls and monitors the device ud2 via the device interface unit us1 in response to a command sent by the support side host PCh1. [0033]: device interface unit us1 is connected to the tape device ud2 through SCSI. Fig. 3, [0040], [0041]: command data packets in data block P4 transmitted from support side host PC through debug log processing unit us2 and the storage device ud2. [0053]: SCSI commands in data block P4 related to the storage device ud2) 
receive a first error history command from the host; ([0057]: starting a process of acquiring log data)
trigger error history logging in response to the first error history command such that errors that occur in the system are logged…([0057]: starting a process of acquiring log data)
receive a second error history command from the host; ([0059]: transmitting the log data from the devices ud1 and ud2 to the support side host PCh1)
and provide the host with the error history in response to the second error history command, ([0059]: transmitting the log data from the devices ud1 and ud2 to the support side host PCh1)
wherein the first error history command and the second error history command are included in an error history command which is a small computer system interface (SCSI) command, and([0053]: SCSI commands in data block P4 related to the storage device ud2. [0057], [0059]) 
wherein the error history information logged by the controller in response to the error history SCSI command including the logging start command from the host is logged…is different from the error history information logged at a time at which an error occurred in response to an error history SCSI command which does not include the logging start command ([0057]: SCSI command 0xF3) and is generated by the memory system. ([0057]: starting a process of acquiring log data from the devices ud1 and ud2). As shown in the SCSI Specification in INCITS, Pg. 365, Table 210, the error history SCSI command 0xF3 including the logging start command of Yamashita is different from an error history SCSI command 0x00 which does not include the logging start command. Therefore, in Yamashita, error history information logged by the controller in response to the error history SCSI command including the logging start command from the host is logged is different from the error history information logged at a time at which an error occurred in response to an error history SCSI command which does not include the logging start command.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yamashita’s tape device logging using SCSI with Kataria’s memory device logging. Kataria’s difficulties with requiring a maintenance specialist to visit to troubleshoot a device (Kataria, [0002], [0003]) are addressed by Yamashita, which allows for remote troubleshooting of a device and does not require an engineer to visit every time an error occurs (Yamashita, [0008]). 

Regarding claim 22, Kataria further teaches
wherein the error history information logged by the controller in response to…the logging start command includes state information, command information, internal operation information, register information, and any combination thereof. ([0029]: the in-drive bus trace 224 makes a record of every command received from the host computer 212 as well as drive responses to each command, such as errors. [0028]: the event log 218 includes a timestamp indicating when each command was received at the storage drive 208).
Yamashita teaches
wherein the error history information logged by the controller in response to the error history SCSI command including the logging start command includes state information ([0057]: starting a process of acquiring log data. [0077]: retrieve the device log data acquired  as error data patterns in the status histories of the optical device ud1 and the tape device ud2).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2020/0125437 (“Kataria”) in view of US Patent Application Publication No. 2009/0083588 (“Yamashita”) and Non-Patent Literature Public Review and Comments Register for the Approval of: INCITS 502-201x, SCSI Primary Commands - 5 (SPC - 5) (“INCITS”) as applied to claims 1 and 10 above, and further in view of US Patent Application Publication No. 2012/0216079 (“Fai”).

	 Regarding claim 8, Kataria, Yamashita, and INCITS do not teach the limitations. 
Fai teaches
the state information comprises information related to a register value of the controller at the time at which the error occurred. ([0041]: triggers can be set by a memory controller (e.g., the memory controller 116) to collect debug information related to operational failures of a memory device (e.g., read failure, excessive operational temperature of a memory device, etc.). Fig. 1, [0024], [0042]: the memory controller 116 can set the triggers 126 in the registers 120 of memory controller 116).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Fai’s debug information collection with Kataria, Yamashita, and INCITS’s error logging. Fai allows debug information generated during an error/failure to be easily obtained and provided to third parties to more easily facilitate failure analysis instead of having to reproduce an error and/or physically ship a malfunctioning device to a third party for failure analysis (Fai, [0009]). This helps address the issue of a user not having records in leading up to a reported drive failure and requiring a maintenance specialist to visit to troubleshoot a device (Kataria, [0002], [0003]; Yamashita, [0004]). 

Claim 17, the method implemented by the system of claim 8, is/are rejected on the same grounds as claim 8.

Response to Arguments
Applicant’s arguments, see pg. 10, filed 07/21/2022, with respect to the objections of claims 6, 15, and 19 have been fully considered and are persuasive.  objections of claims 6, 15, and 19 have been withdrawn. 

Applicant’s arguments, see pg. 10-13, filed 07/21/2022, with respect to the 102 rejection(s) of claim(s) 1, 6, 7, 9, 10, 15, 16, 18, and 19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited prior art, as shown above.

Applicant's arguments, see pg. 14-15, filed 07/21/2022 have been fully considered but they are not persuasive. 

On pg. 14-15, Applicant argues:
“As demonstrated above, Kataria fails to disclose "wherein the logging start command, the logging stop command, and the output command are included in an error history small computer system interface (SCSI) command, and wherein the error history information logged by the controller in response to the error history SCSI command including the logging start command from the host is logged at a time period determined by the host and is different from the error history information logged at a time at which an error occurred in response to an error history SCSI command which does not include the logging start command and is generated by the memory system" as claimed in claims 1 and 10. 
Yamashita and INCITS, although not applied in rejecting the above quoted features of claim 1, fail to make up for the deficiencies of Kataria, as both references are silent as to the claimed configurations of wherein the logging start command, the logging stop command, and the output command are included in an error history small computer system interface (SCSI) command, and wherein the error history information logged by the controller in response to the error history SCSI command including the logging start command from the host is logged at a time period determined by the host and is different from the error history information logged at a time at which an error occurred in response to an error history SCSI command which does not include the logging start command and is generated by the memory system.”
The Examiner respectfully disagrees. As shown above, the combination of Kataria, Yamashita, and INCITS teaches claims 1, 10, and 19.

On pg. 15, Applicant further argues:
“Furthermore, Yamashita at par. [0042] appears to disclose various SCSI commands and their relationship to transmitting and receiving data between a device and Yamashita's debug log processing unit. However, in Yamashita there is no disclosure of error history information being logged by a controller in response to the error history SCSI command including the logging start command from a host which is logged at a time period determined by the host. Yamashita seems to be a case in which commands are implemented as vendor-specific commands using Yamashita's debug log processing unit.” 
	The Examiner respectfully disagrees. As shown above, Yamashita teaches error history information being logged by a controller ([0035], [0040], [0041]: debug log processing unit) in response to the error history SCSI command including the logging start command from a host ([0040], [0041], [0053], [0057]). As further shown above, the combination of Kataria, Yamashita, and INCITS teaches error history information being logged by a controller in response to the error history SCSI command including the logging start command from a host which is logged at a time period determined by the host. 
Additionally, there is no indication in that Yamashita’s commands are implemented as SCSI vendor-specific commands, which according to Applicant’s specification, [0055], and INCITS, Pg. 355, Table 202, requires a mode value "01h". Instead, Yamashita is implementing commands based on the SCSI command set. According to Applicant’s arguments, Pg. 12, this feature is part of Applicant’s invention and reduces the complexity of implementing error history logging.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached M-Th 8:00AM-12:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113